Citation Nr: 1130074	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bipolar disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and bipolar disorder.

3.  Entitlement to a compensable rating for hammertoes of the third, fourth, and post-operative fifth toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and Denver, Colorado.  Jurisdiction over the claims folder is currently held by the Denver RO. 

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In March 2009, the Veteran submitted a letter from his private physician describing his symptoms of bilateral peripheral neuropathy and finding that condition should be service-connected.  The medical evidence was submitted by the Veteran's representative in "support of pending claim."  The Board finds that the March 2010 statement from the representative constitutes a claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of service connection for a psychiatric disorder and a compensable rating for hammertoes of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

1.  In August 2001, the RO denied service connection for bipolar disorder or other acquired psychiatric disorder.  The Veteran did not express disagreement within one year, and the decision became final.

2.  Since August 2001, evidence has been received that is new, not cumulative, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the final disallowed claim for bipolar disorder.  38 U.S.C.A. §§ 5108,7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable nature of the Board's decision to reopen the claim, the Board concludes that any failure of the RO to comply with the duties to notify and assist the claimant, to the extent that such duties relate to the reopening of the claim, as required by the Veterans Claims Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not prejudicial to the Veteran.

In an August 2001 rating decision, the RO denied service connection for bipolar disorder or acquired psychiatric disorders.  The RO found that the evidence of record did not establish that the Veteran's diagnosed mood (including bipolar), depressive, and anxiety disorders were incurred or aggravated during active duty service.  The Veteran did not appeal the August 2001 denial of his claim, and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

In May 2009, the Veteran petitioned to reopen the previously denied claim.  A claim which has been denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
  
The evidence received since the August 2001 rating decision includes the Veteran's testimony at the April 2011 hearing before the Board.  During the hearing, the Veteran implied that he had experienced continuous psychiatric symptoms since active duty service when he received counseling for personal adjustment problems.  The type of evidence that indicates that a current disability "may be associated" with military service include, but is not limited to, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  For the purposes of reopening his claim, the Veteran's testimony is presumed credible.  Justus  at 512-513.  His testimony is new evidence because it was not previously considered.  The evidence is also material because it relates to a nexus between his current psychiatric disorder and active service; a fact that was unestablished fact at the time of the August 2001 rating decision.  Therefore, and to this extent only, the petition to reopen the claim for service connection for bipolar disorder is reopened and the Board will remand the claim for further development as discussed below.


ORDER

As new and material evidence has been presented or secured, the claim of service connection for bipolar disorder is reopened; to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the Veteran's claims for service connection for an acquired psychiatric disorder and a compensable rating for hammertoes of the right foot.

Regarding the claim for service connection for an acquired psychiatric disorder, to include bipolar and general anxiety disorders, a VA examination is necessary to determine the nature and etiology of the claimed disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As noted above, the Veteran has implied a continuity of psychiatric symptoms since service and such evidence indicates a disability "may be associated" with service.  See id.  Therefore, a VA examination is required by the duty to assist. 

The Board also finds that the Veteran should be provided a VA examination to determine the current severity of his hammertoes of the right foot.  During the April 2011 hearing, he testified that his disability had worsened since his last VA examination was performed in February 2009, more than two years ago.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Veteran has also reported that there are outstanding records of VA treatment that have not been associated with the claims folder.  The record currently contains clinical records from the Denver VA Medical Center (VAMC) dating through January 2010.  However, during the April 2011 hearing, the Veteran testified that he had continued to undergo treatment for his hammertoes at the VAMC and only recently stopped seeing a VA counselor for his psychiatric disorder.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, records of VA treatment dating from January 2010 should be obtained and associated with the claims folder.  

The Board also finds that efforts should be made to obtain any medical records associated with the Veteran's grant of disability benefits from the Social Security Administration (SSA) in October 2004.  While a copy of the administrative decision granting benefits based on the Veteran's depression and alcoholism are of record, the medical records used as the basis of the decision have not been requested.  Efforts to obtain medical documentation from SSA are required pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, upon remand, records from the SSA should be obtained and associated with the claims file. 

Finally, the Veteran should be provided notice that complies with the VCAA with respect to secondary service connection for the claimed acquired psychiatric disorder.  A February 2000 initial examination from the Colorado Department of Human Services diagnosed the Veteran with a mood disorder secondary to medical conditions including chronic pain from service-connected hammertoes.  This evidence indicates a possible connection between the claimed psychiatric disorder and the Veteran's service-connected disability, but VCAA notice has not been provided with respect to this aspect of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for an acquired psychiatric disorder as secondary to service-connected disabilities.  

2.  Obtain records of treatment from the Denver VAMC for the period beginning January 2010.

3.  SSA should be contacted, and all medical records associated with the grant disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  Afford the Veteran a VA psychiatric examination, with an appropriate examiner, to determine the nature and etiology of the claimed acquired psychiatric disorder.  The Veteran's claims folder must be made available to the examiner prior to the examination, and the examiner must review the entire claims folder in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder is etiologically related to any incident of the Veteran's active service, including his mental health counseling in 1970.  The examiner should also determine whether any diagnosed acquired psychiatric disorder is caused or aggravated by the Veteran's service-connected hammertoes and esophagitis and their associated pain.

A complete rationale should be provided for all expressed opinions.

5.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the severity of his hammertoes of the right foot.  The Veteran's claims folder must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine whether the Veteran manifests hammertoes of all the toes on the right foot.  In addition, the examiner should provide an assessment as to whether the overall right foot impairment is best characterized as mild, moderate, moderately severe, or severe due to hammertoes.  The examiner should also indicate the degree of additional disability caused by functional losses such as pain, weakened movement, excess fatigability, or incoordination of the right foot.  

A complete rationale should be provided for all expressed opinions.

6.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


